Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment:
Claim Interpretation
This application distinguishes between reservoirs (which can be defined as the space or the container enveloping the space) having a cylindrical shape and an annular shape.  An annular shape is ring-shaped.  An annular reservoir is interpreted as having a space or volume that is annular as well as the container being annular.  The annular reservoir is ring-shaped having any outside shape including circular or cylindrical or polygonal and importantly having two open ends that extend through the center as a ring.  An annular reservoir is not a reservoir merely having a cylindrical wall which is stated to be a cylindrical reservoir.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WO 2017/190846 (Posselt et al.) and the US equivalent Posselt et al. (US 2019/0145580) are the closest art with similar or identical disclosures.  Posselt et al. discloses a first, internal reservoir (6) a second, external reservoir (2), a vacuum insulated space therebetween, a third, annular reservoir (coolant container 16, annular because fastening points 13 and 28 extend through aperture 17), the third reservoir extending around at least a part (right side end) of the first, internal reservoir and containing a liquefied gas (nitrogen, N2) in order to form a heat shield for thermally insulating the first, internal reservoir, a device (tie rods 30, 33, 45, 46, 47, 48) for holding the first, internal and third, annular reservoirs in the second, external reservoir.  The .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733